          Case 3:18-cv-02473-JSC Document 79 Filed 08/16/21 Page 1 of 3



 1   NEWMEYER & DILLION LLP
     MICHAEL W. SHONAFELT, CBN 186853
 2   Michael.Shonafelt@ndlf.com
     JASON MOBERLY CARUSO, CBN 287809
 3   Jason.Caruso@ndlf.com
     1333 N. California Blvd, Suite 600
 4   Walnut Creek, California 94596
     (925) 988-3200; (925) 988-3290 (Fax)
 5
     Attorneys for Plaintiff
 6   CROWN CASTLE NG WEST LLC
 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11

12   CROWN CASTLE NG WEST LLC,                          CASE NO.:         3:18-cv-02473-JSC
     a Delaware limited liability                       DEPT:             Ctrm F, 15th Flr
13   company,                                           JUDGE:            Hon. Jacqueline Scott
                                                        Corley
14                        Plaintiff,
                                                        JOINT STIPULATION
15   vs.                                                REGARDING DISMISSAL OF
                                                        ACTION PURSUANT TO
16   TOWN OF HILLSBOROUGH, a                            SETTLEMENT AGREEMENT;
     California municipality; CITY                      [PROPOSED] ORDER
17   COUNCIL OF THE TOWN OF
     HILLSBOROUGH, its governing                        FILE DATE:    April 25, 2018
18   body; AND DOES 1-10,                               TRIAL DATE SET: No Date Set
19                        Defendants.
20

21             Plaintiff CROWN CASTLE NG WEST LLC, a Delaware limited liability
22   company (“Crown Castle”) and defendants TOWN OF HILLSBOROUGH, a
23   California municipality and CITY COUNCIL OF THE TOWN OF
24   HILLSBOROUGH, its governing body (collectively, “Town”)1, by and through
25   their respective counsel, hereby stipulate as follows:
26             1.     WHEREAS, on January 4, 2017, Crown Castle submitted to the Town
27   various applications for wireless communications facility and encroachment
28   1
         Crown Castle and the Town are collectively referred to as “Parties.”
                                                                          JOINT STIPULATION REGARDING
                                                                                    DISMISSAL OF ACTION
       Case 3:18-cv-02473-JSC Document 79 Filed 08/16/21 Page 2 of 3



 1   permits for the installation of a small cell network (“Original Project”);
 2         2.     WHEREAS, on or about March 26, 2018, the Town voted to adopt a
 3   resolution denying the permit application for the Original Project;
 4         3.     WHEREAS, on April 25, 2018, Crown Castle initiated this action
 5   (“Action”) by filing a Petition for Writ of Mandate and Complaint (“Complaint”)
 6   against the Town;
 7         4.     WHEREAS, on or about June 11, 2020, the Parties entered into a
 8   conditional Settlement Agreement (“Conditional Settlement Agreement”), which
 9   was approved by the Town on June 8, 2020 (Dkt. 75, Exh. A), and which was
10   modified by mutual agreement of the Parties on July 17, 2021 to extend certain
11   deadlines;
12         5.     WHEREAS, the Conditional Settlement Agreement outlined certain
13   future actions that needed to be accomplished before the issues at the center of this
14   Action could be fully and finally resolved (“Future Actions”), which Future Actions
15   included the processing of applications for a revised network of wireless
16   telecommunications facilities in the Town;
17         6.     WHEREAS, by actions taken by the City Council on June 28, 2021
18   and July 27, 2021, the Town approved an “Altered Project” as defined in section
19   4.3 of the Conditional Settlement Agreement;
20         7.     WHEREAS, by correspondence dated August 2, 2021, Crown Castle
21   accepted the Town’s approval of the Altered Project pursuant to section 4.3(b) of
22   the Conditional Settlement Agreement;
23         THEREFORE, IT IS HEREBY STIPULATED AS FOLLOWS:
24         1.     Crown Castle’s Complaint (Dkt. 41) is hereby dismissed with
25   prejudice pursuant to section 4.3(b) of the Parties’ Conditional Settlement
26   Agreement;
27         2.     The Parties are to bear their own costs and attorneys’ fees; and
28         3.     The Conditional Settlement Agreement as modified is incorporated
                                                                JOINT STIPULATION REGARDING
                                              -2-
                                                                          DISMISSAL OF ACTION
       Case 3:18-cv-02473-JSC Document 79 Filed 08/16/21 Page 3 of 3



 1   herein as though fully set forth, including section 15, which allows for proceedings
 2   or actions to enforce the Conditional Settlement Agreement to occur in federal
 3   and/or state courts in San Mateo County, California, and the Court retains non-
 4   exclusive jurisdiction as necessary to permit the effectuation of those terms.
 5         IT IS SO STIPULATED.
 6   Dated:       August 13, 2021               NEWMEYER & DILLION LLP
 7

 8                                              By: /s/ Jason Moberly Caruso
                                                  Michael W. Shonafelt
 9                                                Jason Moberly Caruso
                                                  Attorneys for Plaintiff
10                                                CROWN CASTLE NG WEST LLC
11

12   Dated:       August 13, 2021               BEST BEST & KRIEGER LLP
13

14                                              By: /s/ Gail A. Karish
15
                                                   JOSEPH VAN EATON
                                                  GAIL A. KARISH
16
                                                  Attorneys for Defendants
                                                  TOWN OF HILLSBOROUGH and
17
                                                  the CITY COUNCIL OF THE
                                                  TOWN OF HILLSBOROUGH
18
                                                                       ISTRIC
           IT IS SO ORDERED.                                      TES D      TC
19                                                               A
                                                                T
                                                                                                       O
                                                           S




20                                                                                                      U
                                                          ED




                                                                                                         RT
     Date: ____________________, 2021               _______________________________
                                                                          D
                                                      UNIT




            August 16
21
                                                               G RANTE
                                                         Hon. Jacqueline Scott Corley                          R NIA
22                                                       United States District Court
23
                                                      NO




                                                                                                   t Corley
                                                                                      n e S c ot
                                                                                                              FO



                                                                             cqueli
24                                                              J u d ge J a
                                                       RT




                                                                                                          LI




                                                               ER
                                                           H




                                                                                                        A




25                                                                                                       C
                                                                    N                 F
                                                                        D IS T IC T O
26                                                                            R
27

28
                                                                    JOINT STIPULATION REGARDING
                                              -3-
                                                                              DISMISSAL OF ACTION
